 

EXHIBIT 10.42

FIRST AMENDMENT TO THE

Cytori Therapeutics, INC.

2015 New EMPLOYEe INcentive Plan

This First Amendment (this “Amendment”) to the Cytori Therapeutics, Inc. 2015
New Employee Incentive Plan (as amended and/or restated to date, the “Plan”) is
made and adopted by Cytori Therapeutics, Inc. (the “Corporation”), a corporation
organized under the laws of State of Delaware.  

1. Section 4.1 of the Plan is hereby amended to read as follows:

4.1 Maximum Number of Shares Issuable.  Subject to adjustment as provided in
Sections  4.2 and 4.3, the maximum aggregate number of shares of Stock that may
be issued under the Plan pursuant to Awards shall be equal to Three Hundred
Sixteen Thousand Six Hundred Sixty-Six (316,666) shares and shall consist of
authorized but unissued or reacquired shares of Stock or any combination
thereof.

2. This Amendment is effective as of January 26, 2017.  

3. This Amendment shall be and is hereby incorporated in and forms a part of the
Plan.  All other terms and provisions of the Plan shall remain unchanged except
as specifically modified herein.  The Plan, as amended by this Amendment, is
hereby ratified and confirmed.

* * * * * * * *

I hereby certify that the foregoing Amendment was duly adopted by the Board of
Directors of the Corporation on January 26, 2017.

 

Cytori Therapeutics, INC.

 

 

 

By:

 

/s/ Jeremy Hayden

Name:

 

Jeremy Hayden

Its:

 

General Counsel & VP Business Development

 

 

US-DOCS\79718530.3